Citation Nr: 0937774	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  08-39 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) initial disability 
rating for service-connected hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from August 1981  to December 1992.     

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Procedural history

In the September 2007 rating decision, the RO granted the 
Veteran's claim of entitlement to service connection for 
hemorrhoids and assigned a noncompensable disability rating.  
In March 2008, the RO received the Veteran's notice of 
disagreement (NOD) as to the noncompensable disability rating 
assigned.  
In September 2008, a decision review officer (DRO) conducted 
a de novo review of the claim, and confirmed the RO's 
findings in a Statement of the Case (SOC).  The Veteran 
disagreed and initiated this appeal.  The appeal was 
perfected by the timely filing of the Veteran's substantive 
appeal (VA Form 9) in November 2008.  

In April 2009, the Veteran presented sworn testimony at a 
personal hearing in Indianapolis, Indiana which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder. 

Issues not currently on appeal

The September 2007 rating decision also denied the Veteran 
service connection for tuberculosis, a low back condition, 
tinnitus, and bilateral hearing impairment.  
The Veteran did not express disagreement with any of these 
actions.  Accordingly, those issues are not in appellate 
status and will be discussed no further herein. See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].



FINDINGS OF FACT

1.  The Veteran's service-connected hemorrhoids are 
manifested by thrombosis with excessive protrusions and 
frequent recurrences. 

2.  The medical and other evidence of record does not 
indicate that the Veteran's service-connected hemorrhoids are 
so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
hemorrhoids have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a compensable initial 
evaluation for his service-connected hemorrhoids.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.
The Board observes that the Veteran received a general VCAA 
notice letter, dated February 2007, in conjunction with his 
then pending, and later granted, claim of entitlement to 
service connection for hemorrhoids.  Although the 
aforementioned VCAA letter did not specifically include any 
information pertaining to evidence necessary to substantiate 
a claim for a higher rating, once service connection is 
granted the notice requirements of 38 U.S.C.A. § 5103(a) are 
satisfied and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also VAOPGCPREC 8-2003.  In any event, as is detailed below, 
the Veteran received VCAA notice pertaining to increased 
ratings in the aforementioned February 2007 VCAA letter. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2007 VCAA letter.  Specifically, the letter stated 
that VA would assist the Veteran in obtaining relevant 
records from any Federal agency, including those from the 
military, VA Medical centers, and the Social Security 
Administration.  The Veteran was also advised in the letter 
that a VA examination would be scheduled if necessary to make 
a decision on his claim.  With respect to private treatment 
records, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The February 2007 letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The February 2007 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.  Therefore, upon 
receipt of an application for a service connection claim, 
section 5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Veteran was provided specific Dingess notice in the 
above-referenced February 2007 VCAA letter, which detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations, and statements from 
employers as to job performance and time lost due to service-
connected disabilities.

With respect to effective date, the February 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claims were received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The letter also advised the Veteran of 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake,      22 Vet. App. 37 (2008) [holding that 
for an increased-compensation claim, section        § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life].  
However, relying on the informal guidance in a letter from 
the VA Office of the General Counsel and a VA Fast Letter 
issued in June 2008 (Fast Letter 08-16; June 2, 2008), the 
Board finds that the Vazquez-Flores decision does not apply 
to the present case.  According to VA Office of General 
Counsel, because this matter concerns an appeal from an 
initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C.A. §§ 5104(a), 7105(d)(1), and 5103 as part of the 
appeals process, upon the filing of a timely NOD with respect 
to the initial rating or effective date assigned following 
the grant of service connection.

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed. Cir.).

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim.  There is no reasonable 
possibility that further assistance would aid in 
substantiating this claim.  The pertinent evidence of record 
includes the Veteran's statements, service treatment records, 
and private treatment records.  

The Veteran was afforded a VA examination in September 
2007.  The examination report reflects that the examiner 
interviewed and examined the Veteran, reviewed his past 
medical history, documented his current medical conditions, 
and rendered appropriate diagnoses consistent with the 
remainder of the evidence of record.  
The Board therefore concludes that the VA examination report 
is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].

The Board notes the Veteran's recent testimony to the effect 
that his service-connected disability has increased in 
severity since the September 2007 VA examination.  See the 
April 2009 hearing transcript, page 3.  Moreover, recent 
treatment records document the increase in symptomatoloy.  
See private treatment records dated October 2008.  

Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  However, in this case, the
Veteran has submitted recent treatment reports, which provide 
adequate information concerning the Veteran's current 
disability picture.  There is no evidence that there has been 
a material change in the severity of the Veteran's service-
connected disorder since he last sought treatment.  See the 
April 2009 hearing transcript, page 5.  The recent treatment 
records eliminate the necessity of further VA examination.  
See 38 C.F.R. § 3.325 (c) (2008).  

The Board finds that under the circumstances of this case, VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA 
need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, who has 
presented argument on his behalf.  Further, as indicated 
above, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Disability ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Assignment of diagnostic code

The Veteran's service-connected hemorrhoids disability is 
rated under Diagnostic Code 7336 [hemorrhoids, external or 
internal].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 7336 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (hemorrhoids).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code be 
used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7336.

Specific rating criteria

Under Diagnostic Code 7336 [hemorrhoids], the following 
levels of disability are included.

20%: With persistent bleeding and with secondary anemia, or 
with fissures.

10%: Large or thrombotic hemorrhoids, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.

0%: Mild or moderate.

See 38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).

The word "moderate" is are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2008). 
The Board observes that "moderate" is generally defined as 
"of average or medium quality, amount, scope, range, etc."  
See Webster's New World Dictionary, Third College Edition, at 
871.



Analysis

Schedular rating

The Veteran's service-connected hemorrhoid disorder is 
assigned a noncompensable rating under Diagnostic Code 7336.  
As explained above, to obtain a 10 percent disability rating, 
the evidence must demonstrate large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.     

The medical evidence of record demonstrates the Veteran has 
been diagnosed with thrombosed external hemorrhoids.  
Specifically, private treatment records dated May 2007 
indicate the Veteran was diagnosed with thrombosis of the 
right posterior and a small amount of right anterior 
hemorrhoids.    

The Veteran has testified that he continues to experience 
protrusions despite the application of medication.  See the 
April 2009 hearing transcript, pgs. 3, 5.  Moreover, the 
Veteran has been informed that surgery is an option if the 
symptoms fail to improve.  See, e.g., private treatment 
records dated May 2007.  The evidence of record therefore 
demonstrates that the Veteran continues to experience 
irreducible hemorrhoids despite on-going prescriptive 
treatment.     

With respect to frequency of recurrences, in August 2008 the 
Veteran reported to a private treatment physician that he 
experienced episodic hemorrhoids over the previous year and a 
half.  The physician noted that the Veteran's hemorrhoids 
were a chronic condition requiring treatment.  The Veteran 
reported a similar symptoms in October 2008.  See private 
treatment records dated October 2008.  

In addition, the Veteran testified that he experiences flare-
ups three to four times per year, which last three to five 
days.  See the April 2009 hearing transcript, 
pages 3-4.  The Veteran further reported that the hemorrhoids 
seem to be constant, and has protrusions without flare-ups on 
several different occasions.  Id., page 5.     

Taking into consideration the evidence of record, the Board 
finds that the Veteran's service-connected hemorrhoids are 
most appropriately rated as 10 percent disabling pursuant to 
Diagnostic Code 7336.  It is clear that the hemorrhoids are 
not mild.  Although it could be argued that the hemorrhoids 
are "moderate", the Board believes that the disability 
picture here presented more closely approximated that which 
allows for the assignment of a 10 percent rating.  See 
38 C.F.R. § 4.7 (2008).  There are reports of thrombosed 
hemorrhoids which are not reducible.  Surgery has been 
suggested.  Accordingly, the medical evidence supports an 
increased disability evaluation, 10 percent,  for the 
Veteran's hemorrhoids.  

The Board has additionally considered whether the Veteran is 
entitled to a 
20 percent disability rating under Diagnostic Code 7336.  To 
warrant a 20 percent disability rating, the competent medical 
evidence must demonstrate hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.    

There is no evidence of anal fissures to warrant a 20 percent 
disability rating under Diagnostic Code 7336.  The September 
2007 VA examination report contained specific findings that 
there were no fissures.  Further, fissures were not indicated 
in the Veteran's private treatment records.  

Moreover, there is no evidence of persistent bleeding with 
secondary anemia.  Although the Veteran reported bleeding to 
private treatment physicians, the September 2007 VA examiner, 
and testified to this matter at the April 2009 hearing, he 
has not been diagnosed with secondary anemia.  Indeed, he 
testified that he has not been diagnosed with anemia.  See 
the April 2009 hearing transcript, page 11.  

Accordingly, the criteria for entitlement to a 20 percent 
disability rating thus have not been met or approximated.  

In short, the objective medical evidence of record indicates 
that the Veteran is entitled to an increased disability 
rating in the amount of 10 percent under the applicable 
scheduler criteria.


Fenderson consideration

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

In the instant case, the Veteran's disability rating for 
hemorrhoids has been assigned a noncompensable disability 
rating, effective from January 26, 2007, the date of his 
service connection claim.  It appears from the medical 
records and the Veteran's own statements that the hemorrhoids 
symptomatology has not appreciably changed since the date of 
service connection.  Specifically, the Veteran reported in 
the September 2007 VA examination that he experienced 
bleeding every two to three months.  He reported similar 
symptoms with respect to the bleeding at the April 2009 
hearing.  Further, private treatment records dated May 2007 
and October 2008 resulted in similar findings, which as 
discussed above were congruent with the assignment of a 10 
percent rating under Diagnostic Code 7336.    

The Board therefore finds that the Veteran is entitled to a 
10 percent disability rating for the entire period from 
January 26, 2007.

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
hemorrhoids.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.21(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The evidence of record 
indicates that the Veteran works for the United States Postal 
Service.  While he has missed work due to his hemorrhoids, 
there is no indication that the disability has caused him to 
miss extended periods of work or created any unusual 
employment impairment.  See the April 2009 hearing 
transcript, page 6; 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The record 
demonstrates that the Veteran has not required 
hospitalization as a result of his hemorrhoids 
symptomatology.  Further, the record does not demonstrate any 
other reason why an extraschedular rating should be assigned.  
Accordingly, the Board therefore has determined that referral 
of the case for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that the schedular criteria for a 10 percent 
disability rating for service-connected hemorrhoids have been 
met.  The benefit sought on appeal is therefore granted. 


ORDER

Entitlement to a 10 percent initial disability rating for 
service-connected hemorrhoids is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


